UNITED STATES BANKRUPTCY COURT
WESTERN D¥STR|CT OF TEXAS

SAN ANTONiO DiVlSlON
lN RE: § CASE NO. 19-50473K
Sheila Rober\s Stephens §
§ Chapter 13
§

Debtoris}

CHAPTER 13 PLAN AND MOT|ONS FOR
VALUAT|ON AND LIEN AVOIDANCE

EME_N_F@

 

lf you oppose the Ptan's treatment of your claim or any provisions oftnis Plan, YOU MUST FlLE AN OBJECTION to
continuation no later than fourteen (14) days before the confirmation hearing date.

Use of the singular word "Debtor‘l in this Pian includes the plural where applicabie. Ail section references ("§"] are to the
Etankruptcy Code unless othenivise noted.

 

 

 

The following matters may be of particular importance Debtors must check one box on each line to state whether or not the
Plan includes each of the following lterns. if an item is checked as "Not |ncluded" or ii both boxes are checkedl the provision will
be ineffective ifset out later in the Ptan.

1. Pian Overview

 

1.1 A limit on the amount of secured claim based on valuation of collateral for the E{ included |:| Not included
ciairn. set out in Sections 7.8 and 7.9. which may result in a partial payment or no
payment at alito the secured creditor

 

1.2 Avoidance of a wholly unsecured lien or judicial lien or nonpossessory. |:| included g Not included
nonpurchase-money security interest, set out in Sections 7.9 and 7.10

 

1.3 Nonstandard provisions. set out in SectionB included |:| Not included

 

 

 

 

 

 

2. Plan Summary

2.1 Debtor's Pian payment will be $2,600.00 per montn, paid by |:| 3rd Party Epay (if accepted by `i'rustee),
g Payro|l Order, or |:| Direct (Money Order or Cashier's Check). Variabie payments, it applicablel are proposed as
follows:

 

 

 

lillonths Amount of |tilonth|y Payrnent

 

 

The term of the Ptan is 60 months. The gross amount to be paid to the Trustee (sometimes. the "base amount")
is $156,000.00 .

2.2 Under this Plan, the Trustee will pay ali allowed priority claims in fuii; ali allowed secured claims to the extent of the value
of the collateral or the amount of the claim. whichever amount is provided for in Sections ?.'r' and ?.8; and approximately
? % to allowed general unsecured claims. The specitic treatment for each class of creditors is set forth below in
the Pian.

This Ptan does not allow claims. A creditor must file a proof of claim by the applicable deadline to receive
distributions under the plan as confirmed Creditors are referred to the Federal Rules of Bankruptcy Procedure, the
Local Bankruptcy Rules for the Western District of Texas, and the Standlng Order for Chapter 13 Adrninistration for
this Dlvislon for information on procedures and deadlines.

2.3 The aggregate value of Debtor's non-exempt assets is: $3,476.00 .

Debtor

4.1

4.2

Shella Roberts Stephens Case number 19-50473K

 

3. Vesting of Estate Property

ij Upon ooniirmation of the Planl ali property of the estate SHALL vest in the Debtor. shall not remain property of the
estate, and shall not be subject to the automatic stay of § 362; provided howeverl in the event of conversion of this
case to chapter 7 the property of the Debtor as of the petition date should revest in the estate.

g Upon oonlirmation of the Planl ali property of the estate SHALL NOT vest in the Debtor, shall remain property of the
estate, and shall remain subject to the automatic stay of § 362.

4. Tax Refunds and Annual Tax Returns
Tax Refunds.

Aii tax refunds received by Debtor (or either Debtor if a joint case) while the chapter 13 case is pending shall be allocated
as set forth below:

1) The total amount of the aggregate tax refund(s) received for any tax period that exceeds $2,000.00 shaii, upon
receipt. be paid and turned over to the Trustee as additional disposable income and such amount shall increase the
base amount of the Plan. The Pian shall be deemed modified accordingiy, and the Trustee will tile a notice of plan
modiiication within 21 days of receipt of the tax refund;

2} This $2,000.00 annual limit shall apply to both joint-debtor and single-debtor cases:
3] The $2.000.00 othenivise retained by Debtor must first be applied to any Pian arrearages;

4) Notwithstanding subparagraph (1) above. Debtor may file a notice to retain the portion of the tax refund otherwise
payable to the Pian under subparagraph (1) with twenty-one (21) day negative notice as setforth in Local Rule
9014(a) ii, at the time of receipt of a refund. Debtor's Pian provides for the payment of 100% of allowed general
unsecured claims within the term of this Pian. if the Trustee does not object within the twenty-one (21) day negative
notice period, Debtor may retain that portion of the tax refund.

The Trustee is hereby authorized to endorse a tax refund check if the check is made payable to Debtor,

Annuat Tax Retums.

Debtor shall provide a copy of the annual post-petition income tax return to the Trustee if requested to do so or if required
to do so pursuant to the Standing Order for Chapter 13 Administration for the division in which this case is pending, lf
this is a joint case. each Debtor shall comply with this provision if separate returns are filed.

5. Fre-Confirmation Adequatie Protectlon Payments

Pre-contirrnation adequate protection payments under § 1326(a)(1) and § 502(b) shall be made as provided beiow, and
pursuant to the Standing Order for Chapter 13 Administration for the division in which this case is pending:

A. Ail pre-conlinnation payments ifrequired by § 1326(c) and proposed below will be made by the Chapler 13 Trustee
without further order of the Court Such payments shall be considered payments pursuant to § 1326(a} and
28 U.S.C. § 586(e).

B. lf the Debtor fails to make the required plan payments and funds on hand are not suflicient to pay ali pre-
contin'nation adequate protection payments due. then such payments shall be paid on a pro rata basisl with the
exception of ongoing monthly mortgage payments made by the Trustee.

C. Monthly pre-coniin'nation adequate protection payments will be calculated from the date the first plan payment is
due. To receive adequate protection payments, a secured creditor must have on tile with the Clerk of the Court a
timely filed and allowed proof of ciairn. The proof of claim must include proof of the creditors security interest and
shall be served on the Chapter 13 Trustee, the Debtor and Debtor's attorney. The Trustee will thereatter commence
disbursement of pre-continuation adequate protection payments in the next regularly scheduled monthly
disbursement following the tliing of the claim. subject to normal operating proceduresl

Debtor Shella Robet‘i:s Stephens Case number 19-50473|(

 

D. The Debtor proposes the following pre-confirmation adequate protection ("AP") payments. The Trustee shall apply
pre-confirmation adequate protection payments to accrued interest, ifappiicabie. and then to principal. AP payments
shall cease upon confirmation of the Plan,

 

 

 

 

 

 

 

Credltor 8. Co|latieral |iiionth|y AF interest Rate, Other Treatment
Payment if Claim is Remarks
Over Secured
ArnerlCredithM Flnancia| $175.00

2015 Chrysler 300
6. Executory Contracts l Unexplred Leases l Contracts for Deed

6.1 Pursuant to § 1322(b}(7} and § 365, Debtor hereby elects to assume the following executory contracts, unexpired
leases, andlor contracts for deed as follows:

 

Cred|tor Property or Contract Description Current Monthly
Payment to be Paid
Directly by the
Debtor

 

 

 

 

 

6.2 Pursuant to § 1322{b)(7} and § 365, Debtor hereby elects to reject the following executory contracts, unexpired
leases, andlor contracts for deed:

 

Cradlfclr Property

 

 

 

 

Progresslve Leasing llilattress
?. Treatment of Clalrns
7.1 Admlnlstrative C|alrns and Request for Attorney Fees.

The Trustee shall collect the allowed statutory Trustee fee upon receipt of ali monies paid by or on behalf of Debtor. Ail
other administrative claims, including Debtor's attorney fees. shall be paid according to the terms of this Plan.

Upon confirmation of the Plan, the Court approves and awards $3,600.00 to Debtor's attorney as an adminstrative
claim for legal services performed in this case in accordance with the applicable benchmark. Debtor's attorney may file
applications for additional award of attorney fees pursuant to the Bankruptcy Code, Local Bankruptcy Ruies for the
Westem District of TexasI and the Standing Order for Chapter 13 Administration for the division in which this case is
pending. if additional monies are availabie, the Trustee may. within his or her discretion, disburse such funds to this

class on a pro rata basis. The Trustee shall disburse payments to the attorney as follows:

 

 

 

 

 

 

 

Debtor's Attorney Amount of Fee Pald Payntent Addttlonal
Through the Plan lil|ethod: Provlsions
Ma|alse Law Flrm $3,600.00 Standing Order See Special Provislons
[:| Other

Debtor

7.2

Shella Roberts Stephens Case number 19-50473K

 

Priority Clsims.

All allowed claims entitled to priority under § 507(a). except § 50?{a)(2). shall be paid in full in deferred distributions by
the Trustee, uniess: (1) ihe holder of a particular claim agrees to a different treatment of such ciaim; or (2) such claim is
provided for under § 1322(a)(4). Uniess the Plan provides otherwise. the distributions shall be made by the Trustee. if
the Plan identihes a creditors claim as a priority claim and the creditor files the claim as a general unsecured claim. the
claim shall be treated as a general unsecured claim unless otherwise ordered by the Court. if any priority claim is filed
for a debt that was either not scheduled or scheduled as a general unsecured ciaim, the claim shall be allowed as a
priority claim unless otherwise ordered by the Court. Allowed priority claim(s) shall be paid without interest. unless
otherwise ordered by the Court or unless speciticaily allowed under § 1322(b)(10) and provided for beiow.

The amount set forth in the Plan is an estimate and ifthe actual allowed claim is in a different amount. the amount to be
paid pursuant to the Plan shall be the amount due on the allowed ciaim.

Domestic Sugport Obiigajigns ["DSO"), The Trustee shall pay ali pre-petition DSO claims through the Plan unless the
Court orders otherwise. Debtor shall pay all DSO payments that accrue post-petition directly to the holder. or the holders
agent. pursuant to the terms of the DSO.

The Trustee shall disburse payments to the following creditors holding priority claims:

 

 

Creditor Descriptlon Est. Ciaim Est.
Amount Nlonthly
Payment

 

 

 

 

lf additional monies are availabie. the Tn.\stee may. within his or her discretionl disburse such funds to this class on a
pro rata basis.

 

 

 

 

 

 

 

 

 

 

7.3 Arrears on Assumed Executory ContractelLeaseleontrecte for Deed.
The Trustee shall disburse payments for arrears to creditors holding assumed executory contracts. leases, andlor
contracts for deeds The amounts listed below by Debtor are estimates if a creditor liles a proof of claim and the claim
for arrears or the ongoing monthly payment is in a different amount than stated below, the payments under the Plan shall
be based on the creditors claim unless a different amount is established by court order.
Those creditors holding claims within this class are as follows:
Credltor & Collaterat Arnears & Treatment of Amount of Ongoing Monthly
Arrears Thriough the Plan Payment Through the Plan
7.4 Col|ateral to be Surrendered.
Upon the entry of an order continuing the Plan or an order modifying the Plan. the stay shall automatically terminate with
regard to the collateral surrendered Upon entry of such order. the creditor shall have ninety (90) days from the date of
the order to tile a claim or amended claim as to any deficiency balance that may remain. and such deficiency balance will
be paid as a general unsecured ciaim. Any such claim is subject to objection
Debtor surrenders the following collatera|:
Credltor Co|latera| Location cf Col|ateral
Regiona| Acceptance Co 2010 Ii|azds 6
7.5 Creditors to be Paid Dlrectly by Debtor {Other Than |ii\ortgage Creditors), by a Third Party, or by a Co-Debtor.

[USE ONLY IF THERE lS NO DEFAULT]

Creditors within this class shall retain their liens on the collateral that is security for the claim until the claim has been
paid in full as determined by the note andlor applicable non-bankruptcy law.

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor Sheila Roberts Stephens Case number 19-504?3|<
it certain claims are paid directly by Debtor to creditor. Debtor shall be deemed acting as a disbursing agent under the
Plan for payment of such ciaim. Such payments shall be made in addition to the payments by Debtor to the Trustee and
are deemed to be payments made pursuant to the Plan.
`i'he following creditors shall be paid directly by Debtor. a Third Party. or a Cc-Debtor:
Creditor f Debt |illonthly Remarlrs identify
Col|ateral Owed Payment Payer
Bexar County $5,048.00 $0.00 Annual property taxes Escrow
3627 Texas Sotol
Preserve at indian Springs $560.00 $4?.00 Annual HOA Dues Debtor
3627 Texas Sotol
7.6 |il|orf.gsge Creditors: Ongoing Mortgage Payments and Dlrect Mortgage Payments on Debtor's Principal Residence.

Uniess the Debtor is current on the mortgage on the petition date, or otherwise provided for under PLAN PROviSiONS
8. Nonstandard Plan Provisions, the Trustee shall pay ali post-petition monthly mortgage payments to the mortgagee
Ongoing mortgage payments will be in the amount stated in the allowed proof of claim or pursuant to a Court Order. if
Debtor makes a Plan payment that is insufficient for the Trustee to disburse ali ongoing mortgage payments required
belowl the Trustee shall hold plan payments until a sufficient amount is received to make a full ongoing mortgage
payment. Debtor shall provide to the Trustee all notices received from Mortgage Creditors including statements escrow
notices default noti‘hcations. and notices concerning changes of the interest rate if a variable rate mortgage The
automatic stay is modified to permit Mortgage Creditors to issue such notices

The Trustee shall be authorized to make changes to the ongoing monthly mortgage payments based on Notice liled
pursuant to Bankruptcy Rule 3002.1(b) and to pay feesl expenses and charges based on Notice filed pursuant to
Bankruptcy Rule 3002.1(c). The Trustee may request that the Debtor file amended Schedu|es | and J. and the Debtor
shall do so on or within thirty (30) days alter receiving such a request from the Trustee. if Debtor lacks the disposable
income to pay the ongoing mortgage paymentl the Trustee may seek dismissai. The Debtor or the Trustee may seek to
modify the Plan based on Debtor's current income. Debtor‘s ongoing mortgage payment obligations or as othenivise
provided in § 1329.

Altemativeiy, upon the hling by a Moltgage Creditor of a Notlce pursuant to Banl<ruptcy Ftule 3002.1(b) or 3002.1(c). the
Trustee may tile a Notice of increase of Plan Payment with the Court if the Trustee reasonably believes that. under the
circumstances the increased payment should be Debtors responsibility The Trustee shall serve the Notice of increase
of Plan Payment on Debtor and Debtor's counsel. Such circumstances include but are not limited to: (1) increase in the
mortgage payment or claim for expense is caused by Debtor's failure to pay tax, insurance or other obligations to the
mortgagee that the Debtor was required to pay directly; (2) cases in which the Debtor is paying less than the Debtor‘s full
disposable income because the Debtor has agreed to pay a 100% dividend to general unsecured creditors; and (3}
cases where, because of the increase due the Mortgage Creditor. the current Plan would fail to pay fully the amount
provided under the Plan to allowed secured. priority. and administrative claims and any required amount to be paid to
general unsecured claims under the terms of the confirmed Plan by reason of § 1325(a)(4) or otherwise

The amount set forth in a Notice of increase of Plan Payment shall become the modihed Plan payment. and the Plan
base shall be correspondingly increased The Debtor must file a motion to modify F*ianl supported by amended
Schedules l and J as well as income verihcation. if the Debtor believes there is not. at that time. sufficient disposable
income to pay the increased Plan payment or there is otherwise basis to amend the Plan rather than pay the increased
Plan paymentl The Debtors motion to modify Plan shall be filed no later than thirty (30} days after Trustee's Notice of
increase in Plan Payment is filed.

it is possible that a change in the ongoing mortgage payment will affect the distribution to the unsecured creditors,
and this provision of the Pisn shall serve as adequate notice of the possibllity.

 

Debtor

Shella Roberfs Stephens Case number 19-50473|(

 

if Debtor is current as of the petition date and elects to pay the ongoing mortgage directly but subsequently defaults,
Debtor should tile a motion to modify the Plan within thirty (30) days of receiving notice of the default to provide for the
payment of the post-petition mortgage arrears. The future ongoing mortgage payments shall be paid by the Trustee.
The motion to modify the Plan must state the name. address. and account number of the Mortgage Creditor to whom
payments are to be made; the date the Trustee is to commence the ongoing mortgage payments; and the treatment of
the post-petition delinquency including the gap between the date when Debtor modiiied the Plan and the date on which
the Trustee is to commence the ongoing mortgage payments. The Trustee may also tile a motion to modify the Plan in
the event of a post-petition default

The Standing Order for Chapter 13 Administration for the division in which this case is pending as to ongoing mortgage
payments shall also appiy.

For cause shown, Debtor may deviate from the procedures set forth in this provision of the Plan provided that Debtor sets
forth cause, with specificity. in PLAN PROVlSiONS B. Nonstandard Plan Provisions. The Trustee and any party in interest
may object. Debtor shall have the burden of proving at any hearing on conlin'nation of the Plan cause for such deviation.
Avoidanoe of administrative fees alone shall not be considered cause.

The amounts set forth below are Debtor's estimate and the allowed claim shall control as to the amounts. Those
creditors holding a secured claim with ongoing mortgage payments are as follows:

 

 

Creditor Property N|onthiy interest Payment Due Pald By:

Address Mortgage Rate (for Date
Payment intonnattonai {per contract)

purposes only]

 

 

 

 

 

 

 

|iii & T Banir. 362? Texas Sotol $1,635.00 0.00% 1st MTrustee

7.7

(Conduit)
|:[ Debtor
(Direct)

Secured C|atms: Cure Arrears on Long Tenn Debt and Mortgage Arrears on Debtor's Principal Residence.

Arrears on long term debt and pre-petition mortgage arrearage claims shall be paid pursuant to the payment schedule
set forth below. Upon discharge, ifthe pre-petition arrears and the post-petition ongoing payments are current on
Debtor‘s Principal Residenoe, the default will be deemed cured and the note reinstated according to its original termsl
including the retention of any security interest. The pre-petition arrears set forth below is an estimate only and the
Trustee shall pay the pre-petition arrears based on the proof of claim as filed by the creditor, unless a different amount is
allowed pursuant to a court order.

if there are insufficient funds to pay the monthly payment to ctaims within this classl creditors in this class shall be paid
on a pro rata basis. if additional monies are available, the Trustee may. within his or her discretionl disburse such funds
to this class on a pro rata basis

The following secured creditors hold claims for arrears in this class:

 

 

Creditor Col|ateral Estirnated Month|y interest Rate Rernarks

Descr'lption Arrearage Payment or itt applicab|ei
lliiethod of
Dlstrlbution

 

 

 

 

 

 

 

M & T Bank 3627 Texas Sotol $15,700.00 Pro-Raiia 0.00% includes 4!2019 pmt

Preserve at indian 352? Texas Sotol $1,238.00 $21'.00 6.50% HOA Arrears
Sprlngs

Debtor

7.8

Shella ROberiB Stepherts Case number 19-50473|(

 

 

Secured Ciaims: Treatrnent of Claim and iliiotion to Value Coliaterai Pursuant to § 506; and 910 Day Claimsi1 Year
Clatms.

Creditors within this class shall retain their liens on the collateral that is security for their claims until the earlier of: (1] the
date the undertying debt. as determined by non-bankruptcy law, has been paid in full; or (2) the date discharge is entered
under § 1328. if the case is dismissed or converted without completion of all Plan payments, the liens shall be retained
by the creditors pursuant to applicable non-bankruptcy law.

Debtor moves to vaiue the collateral described below in the amounts indicated. The values as stated below represent
the fair market value of the collateral pursuant to § 506(a)(2). Objections to the valuation of collateral proposed by this
Motion and the Plan must be h|ed no later than fourteen (14) days before the confirmation hearing date. if no timely
objection is liled, the relief requested may be granted in conjunction with the confirmation of the Plan.

The Trustee shall pay the allowed secured claims, which require the filing of a proof of claim. to the extent of the value of
the collateral or the full payment of the claim as specilied below, plus interest thereon at the rate specified in this Plan.
Failure of the secured creditor to object will be deemed acceptance of the plan under § 1325(a){5}(A). Except for
secured claims for which provision is made to pay the full amount of the claim notwithstanding the value of the ooilatera|,
the portion of any allowed claim that exceeds the value of the collateral shall be treated as an unsecured claim under
Section 7.11 beiow.

 

Creditor l
Col|ateral Description

 

 

Amount
of Debt
(Est)

 

Fair
|lllarket
Va|ue

 

interest
Rate

 

E_qual
Monthiy
Payment

 

Unsecured
Claim

 

910
Claim?

*H

 

 

AmeriCreditiGM Financial
2015 Chrysier 300

Conns Credlt Corp
Washeridryer, stove

Snap Flnance LLC
Fumiture

$23,649.00

$4.156.00

$3.85?.00

$1 3,763.00

$700.00

$1 ,ZDU.DU

6.50%

6.50%

6.50%

$295.00

$15.00

$26.00

$9,836.00

$3,456.00

$2.65?.00

El

CI

Ei

*** Debtor indicates. by notation (E) that the collateral which secures the claim was purchased within 910 days if a vehicle or

within 1 year if personal property pursuant to § 1325(a) (hanging paragraph).

lfadditiona| monies are available, the Trustee mayl within his or her discretion. disburse such funds to this class on a

pro rata basis.

if any secured proof of claim is timely filed for a debt that was either not scheduled or scheduled as unsecured. the claim
shall be allowed as secured unless othenrvise ordered by the Court. Said claim shall be paid under the Plan with

interest at

fixed equal monthly payments payable to other secured creditors listed above.

7.9 Wholiy Unsecured Ciaims.

6.5 % per annum and shall be paid on a pro rata basis as funds become available after payment of any

 

NOT|CE OF DEBTOR'S lNTENTlON TO STRIP A WHOLLY UNSECURED L\EN

Debtor proposes a Chapter 13 plan that strips your lien secured by real property to a wholly unsecured claim. The Plan
alleges that the value of the real property is less than the amount owed on ali liens that are senior in priority to your |len.
Your claim will receive no distributions as a secured claim but will receive distributions as a general unsecured claim.

if you disagree with the treatment proposed by the Plan that will terminate your lien and that will pay your claim as a
general unsecured claim, you must tile an objection to the Plan no later than fourteen (14) days before the confirmation
hearing date. if you fail to object, the Bankruptcy Court may approve the Plan without further notice.

Debtor

 

Shella RanrtS Stephens Case number 19-504?3|(

 

 

 

Upon entry of a Discharge Order, the holder of the lien is required to execute and record a full and unequivocal release of
its iiens, encumbrances and security interests secured by the real property and to provide a copy of the release to the
Trustee, Debtor, and Debtor's counsel. i~lotwiths\andlng the foregoing, the holder of a lien that secures post-petition
homeowners‘ association fees and assessments will be allowed to retain its ilen, but only to secure (l) post-petition
assessments; and (ii) other post-petition amounts such as legal fees, if such post-petition amounts are incurred with
respect to post-petition fees and assessments, and are approved by the Court, if incurred during the pendency of the
bankruptcy case.

This provision does not apply if a secured creditor does not file a proof of claim.

Notice of this Plan provision must be provided by the Debtor to the secured creditor in accordance with Fed. R. Banl<r. P. 7004.

 

The following claims shall be paid as a general unsecured claim as there is no equity in the collateral to secure the
claim.

|f the case is dismissed or converted without completion of all Plan payments, the liens shall be retained by the creditors
pursuant to applicable non-bankruptcy law.

Those creditors holding secured claims that are wholly unsecured and are within this class are as follows:

 

 

Credltor Col|ateral Fair liitarket Amount of

Vaiue Senlor Llen[s)

 

 

 

 

7.1 0

lillotions to Avoid Llen Pursuant to § 522(1*}.

The Bankruptcy Code allows certain liens to be avoided. |f a lien is avoided, the creditors claim, to the extent allowed,
will be treated as a general unsecured claim under Section ?.11. The amount of the debt set forth in the Plan is Debtor's
estimate and if the actual allowed claim is in a different amount, the unsecured amount to be treated pursuant to the Plan
shall be the amount due on the allowed ciaim.

if the case is dismissed or converted without completion of all Plan payments, the liens shall be retained by the creditors
pursuant to applicable non-bankruptcy law.

Debtor moves under § 522(1) to avoid the following liens that impair exemptions Objections to this treatment must be
filed no later than fourteen (14) days before the continuation hearing date. if no timely objection is n|ed, the relief
requested may be granted in conjunction with the confirmation of the Plan. (Debtor must list the speciiic exempt property
that the lien impairs and the basis of the lien-e.g. judicial lienl non-PMS!. etc.).

 

 

Creditor Property Subject to Llen Secured Type of Llen

Llen Amount to Amount
be Avoided Remaining

 

 

 

 

 

?.11

General Unsecured Claims.

Creditors within this class hold general unsecured claims that are not otherwise provided for in the Plan, including but
not limited to creditors' unsecured claims arising by reason of lien avoidance or lien stripl rejection of executory contracts
or leases, or bifurcation of a claim. Payments to holders of allowed claims within this class shall be disbursed on a pro
rata basis and shall be disbursed after payment of other creditors. The amounts set forth as unsecured claims in
Debtor's schedules are estimates only. and payments to holders of allowed general unsecured claims shall be based
upon allowed claim amounts.

 

 

 

Debtor Sheila Roberts Stephens Case number 19-504?3|{

 

 

8. Nonstandard Plan Provisions

Nonstandard Plan Provisions.

The following Plan provisions will be effective only if there is a check in the box in Section 1.3 of the Plan.

 

anew

Pay fees in full first 4 months then $250!mo or more as funds become availab|e, pursuant to paragrth 2(e} of the 2016
Standing Order.

 

 

 

Fallu to lace an nonstandard rovision in this section results in the nonstandard revision hein vold.

l@ndard plan provisions mar/i,@)ntained in this section ofm§lali. 4 zmg
\a NW/ Date:

Debtor's Attomey or Pro Se Debtor "
State Bar No. 00796984

 

 

Debtor

 

Jcint Debtor

Certificate of Servlce

Debtor shall be responsible for service cl the Plan on the Trustee and a|| parties in interest

UN|TED STATES BANKRUPTCY COURT

WESTERN DlSTRlCT OF TEXAS

SAN ANTON|O DlVlSlON

|N RE; Sheila Roberts Stephens

CERTIFICATE OF SERVICE

CASE NO. 19-50473K

CHAPTER 13

 

ll the undersignedf hereby certify that on
attachments was served on each party in interest listed below, by placing each

postage fully prepaid in compliance with Local Rules.

Date: "pR :] q 2019

AES!PHEAA

Atln: Bankruptcy
1200 North ?th St
Harrisburg, PA 17102

AmeriCredib"GM Financial
Attn: Bani<ruptcy

PO Box 183853
Arlington, TX 76096

Attorney General of the US
Departm eni of Justice

950 Pennsy|vania Ave. NW
Washington. DC 20530

Berman & Rabin, P.A.
15280 Metcalf Ave
Over|and Parl<, KS 66223

Bexar County

cfc Don Stecker

Linebarger Goggan Blair & Sampson
711 Navarro, Ste. 300

San Antonio, TX 78205

 
 
 

. a copy of the attached Chapter 13 Plan, with any

iri an envelope properly ?dressed,

._ \0/

 

 

J. Tod a aise

\¢

Attorney for the Debtor(s) `

Capital One

Attn: Bankruptcy

PO Box 30285

Salt Lake City, UT 84130

CCS Collections
?’25 Canton St
Norwocd, MA 02062

Central Credit Services, LLC
9550 Regency Square B|vd
Suile 500A

Jacksonvi||e, FL 32225

Choice Reccvery

1550 Old Henderson Roacl
Suite 100

Columbus, Ol-i 43220

Comenity Bank l Bealls
Attn: Bankruptcy

PO Bo)< 182125
Colurnbus. OH 43218

Conns Credit Corp
3295 College St
Beaumont, TX ??701

Datasearch lnc

Atlen: Bankruptcy Dept
85 NE Locp 410 Ste 575
San Antonio. TX 78217

EasyCashASAP, LLC
PO Box 11443
Overland Parl<, KS 66207

ERCiEnhanced Recovery Corp
Attn: Bankruptcy

8014 Bayberry Road
Jacksonvil|e. FL 32256

First Premier Bank
Attn: Banl<ruptcy

PO Box 5524

Sioux Falls. SD 571 1 7

UNiTED STATES BANKRUPTCY COURT
WESTERN DlSTRlCT OF TEXAS
SAN ANTON|O DlVlSlON

lN RE: Sheila Roberts Stephens case NO. 19-504?3K
cHAPTER 13

CERT|F|CATE OF SERVICE

(Continuation Sheet #1)

 

internal Revenue Service
P.O. ch 7346
Philadelphia, PA 19101-7346

Koh|s."Capita| One
Koh|s Credit

PO Box 3120
Mi|waukee, W| 53201

Nl 81 T Bank

Attn: Bankruptcy
PO Box 844
Buffa|c, NY 14240

lv‘lary K, Viegelahn

Chapter 13 Standing Trustee
10500 |-'leritage Blvd, Ste. 201
San Antonio. TX 78216

McCarthy & Ho|thus, LLP
1255 West 15th Street, Suile 1060
Plano, TX 75075

lv‘lid|and Funding
2365 Northside Dr Ste 300
San Diego, CA 92108

Preserve at indian Springs
cio Firstservice Residentia|
3424 Paesanos Pkwy 100
San Antonio, TX 78231

Prcgressive Leasing
256 Data Dr.
Draper, UT 84020

Regional Acceptance Co
Attn: Bankruptcy

1424 E Firetower Rd
Greenvi||e, NC 2?858

Rodney Roberts
3627 Texas Sotol
San Anionio, TX 78261

Santander Ccnsumer USA lnc.

Attn: Bankruptcy
PO Box 961245
Fort Worth, TX ?6161

Security Service FCU
16211 La Cantera Pkwy
San Antonio, TX 78256

Sheiia Robens Stephens
362? Texas Sotol
San Antonio, TX ?8261

Snap Finance LLC
PO Box 26561
Sa|t l_ake City. UT 84126

Timothy Stephens
3627 Texas Sotol
San Antonio, TX 78261

US Attorney‘s Office
601 NW Loop 410, Ste 600
San Anlonio. TX 78216

US Deptartment of Education!Great
Lakes

Altn: Bankruplcy

PO Box 7860

Madison, Wl 53?0?

VA Regiona| Offlce
Oflice cf District Counse|
2515 Nlurworlh Dr
Houstcn, TX 7?'054

